Citation Nr: 1428326	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to a separate compensable rating for exostosis of the foot.

3. Entitlement to a disability rating in excess of 10 percent prior to October 11, 2013, and greater than 20 percent as of that date, for chondromalacia patella of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript is of record.

The Board denied entitlement to a rating greater than 30 percent for bilateral pes planus in a November 2012 decision.  In an October 2013 decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's findings in its November 2012 decision that VA's duty to assist had been satisfied and that the Veteran's plantar fasciitis and pes planus were both properly assigned a single rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  However, the Court vacated the Board's decision insofar as it did not explain how the criteria under DC 5276 contemplated the Veteran's diagnosed exostosis of the foot.  

The issue of entitlement to an increased rating for the Veteran's service-connected post-operative residuals of the right fifth toe with osteomyelitis was raised by the record and previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in Board decisions dated in April 2011, December 2011, and November 2012.  It appears, however, that still no action has been taken on that issue, and therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additional evidence has been associated with the claims folder since the issuance of the July 2011 supplemental statement of the case.  However, it is not pertinent to the claim for an increased rating for pes planus.  Thus, remand for the issuance of another supplemental statement of the case is not warranted.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

In the December 2011 and November 2012 decisions, the Board remanded the Veteran's claim of entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.  As it appears that issue is still under development, it is again REMANDED to the agency of original jurisdiction (AOJ) and is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1. The Veteran's service-connected bilateral pes planus is manifested by marked pronation, flattened arches, tenderness, and callosities, with use of corrective shoes and orthotic inserts, approximating no more than severe bilateral acquired flatfeet.

2. The Veteran's exostosis of the foot is not productive of any additional symptomatology or functional impairment warranting a separate compensable rating.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2013).

2. The criteria for a separate compensable rating for exostosis have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.71a, Diagnostic Code (DC) 5281 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Letters dated in August 2006 and April 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In its October 2013 decision, the Court specifically affirmed the Board's finding in its November 2012 decision that VA's duty to assist had been satisfied.  No further information or evidence has been submitted which would alter the Board's findings in this regard.  The Veteran has not identified any additional information or evidence he wished to submit or have VA obtain.  In a February 2014 letter, the Veteran indicated that he did not have anything else to submit, and requested the Board to proceed with adjudication of his appeal.  As discussed before, the Board finds that the VA examination reports describe the Veteran's foot disabilities in sufficient detail to make a fully informed decision.  There is no evidence indicating that there has been a material change in the severity of the Veteran's exostosis or foot disorders since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Thus, further examination is not warranted. 

Additionally, the Board is satisfied that the RO/AMC substantially complied with the Board's April 2011 remand directives with respect to the pes planus issue on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records from the VA Community Based Outpatient Clinic in Worcester, Massachusetts; to obtain treatment record from private healthcare providers, as identified by the Veteran; and to afford the Veteran a VA orthopedic examination of his knees and a VA foot examination to assess the severity of these service-connected disabilities.  In this regard, on remand, the RO/AMC requested the Veteran's VA treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, relating to treatment rendered at the medical center and outpatient clinics; and requested that the Veteran provide information pertaining to private treatment rendered for his service connected pes planus and release forms in order to request treatment records on his behalf.  The Veteran did not respond.  In its October 2013 decision, the Court upheld the Board's findings on this issue. 

At the September 2010 hearing before the undersigned, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative directed at the issue of whether a higher evaluation is warranted.  There is no indication that outstanding records or other evidence exists that might support the claim, and the Veteran did not raise any new issues in his hearing testimony.  Moreover, the Board remanded this claim to provide another VA examination and obtain additional records in order to assess the level of impairment associated with the Veteran's foot disorder.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2013).  

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He is currently assigned a 30 percent rating under this code, which is warranted for bilateral severe pes planus manifested by objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A higher 50 percent disability rating, the highest rating available under this code, is only warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved with orthopedic shoes or appliances.

After a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that the currently assigned 30 percent disability rating under DC 5276 is the appropriate disability rating based on the symptoms manifested by his service-connected bilateral pes planus.

In connection with the Veteran's increased rating claim, his feet were examined as part of a VA joint examination in September 2006.  The VA examiner noted that he had a history of using orthotic shoe inserts and a history of calluses on his right fifth toe, which is shown to be associated with his service-connected hammertoe disability.  On examination, he noted that the Veteran's medial arches were almost on the floor when standing.  The examiner further noted that the Veteran had a very slight valgus and that both feet were somewhat splayed and pronated. 

A review of the Veteran's private treatment records reveals that he received treatment for his foot condition in July 2006.  His private podiatrist diagnosed him with plantar fasciitis, pronation, exostosis, and with pes planus.  The Veteran was instructed to wear stiff-soled athletic footwear at all times when standing and walking. 

A review of his VA treatment record reveals that in November 2006, he was fitted with model 8000, size 11 wide sneakers and casted for the fabrication of Trilam inserts.  Both private and VA treatment records reveal that he has been prescribed orthotics for his feet on multiple occasions throughout the years. 

At this September 2010 personal hearing, the Veteran testified that he needed constant support for his arches whenever he is standing or walking.  He reported having occasional sharp pain in his feet when he walks without adequate arch support.  He also testified to having occasional sharp pains in his arches when walking down stairs. 

Following the Board's April 2011 remand, the Veteran was afforded his most recent VA foot examination in May 2011.  The examiner noted the Veteran's history of flat feet and noted that he did not have a related history of surgery and that he did not have a history of trauma to the feet.  During his examination, the Veteran reported having a shooting pain from the top of his cuboid area down to the bottom of his left foot.  He additionally reported having pain under the arch of his right foot.  He reported only being able to stand for 15 to 30 minutes and to walk for one-quarter of a mile.  He reported using orthotic inserts to support his flat feet, with only fair results.  There were no indicated flare-ups of foot joint disease. 

Examination of his feet revealed no evidence of swelling, instability, or weakness. Both feet exhibited symptoms of tenderness and abnormal weight bearing, evidenced by callosities.  Painful motion of the left foot was noted upon midfoot manipulation.  Tenderness was noted laterally on the dorsal aspect of metatarsal bases 4/5 and on the cuboid area of the left foot.  Right foot tenderness was noted under the medial ban of the plantar fascia.  Marked pronation was evident with both feet.  The examiner noted that the Veteran's arches were present when he was not bearing weight on his feet, but that they were not present on weight bearing, bilaterally.  A valgus of zero to five degrees was noted bilaterally and the weight bearing line was noted as medial to the great toe, bilaterally.  The examiner noted that the Veteran's pes planus disability had significant effects on his occupation and on most of his daily activities. 

The Board finds that the evidence of record, and especially the May 2011 VA examination report, reflects symptoms which most closely approximate the criteria for a 30 percent disability rating for severe bilateral pes planus.  The Veteran has been shown to have marked pronation in both feet and marked deformity.  His arches were virtually flattened when weight bearing.  He was also noted to have tenderness and callosities bilaterally, and to have pain on manipulation in the left foot.

While the Veteran's bilateral pes planus is manifested by symptoms indicative of a severe flatfoot disorder, the symptoms are not indicative of a pronounced flatfoot disorder, as would be required for a 50 percent disability rating.  As noted above, a 50 percent disability rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved with orthopedic shoes or appliances.  In this regard, while the Veteran was noted to have marked pronation, bilaterally, and tenderness of the medial band of his right plantar fascia, he did not exhibit extreme tenderness, marked inward displacement, or severe spasms of the tendo achillis on manipulation in either foot.  Moreover, his flat foot disability was noted as having fair improvement with the use of orthotic devices. As such, the criteria for the assignment of a 50 percent rating have not been more nearly approximated.  See 38 C.F.R. § 4.7 (2013).  Accordingly, the Board finds that the criteria for a rating in excess of 30 percent disability have not been met.

In reaching this determination, the Board has considered the applicability of other rating criteria used for rating disabilities of the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts, 5 Vet. App. at 538 (the assignment of a particular DC dependent on the facts of a particular case).  The Veteran has not been noted to have bilateral weak foot, claw foot, hallux rigidus, hallux valgus, metatarsalgia, or malunion of nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, and 5283 are all clearly inapplicable.  Just as important, service connection is not in effect for these disabilities.  Moreover, while he has been diagnosed with a right fifth hammertoe, service connection is already in effect for that disability and it is separately rated; thus, consideration of Diagnostic Code 5282 is not warranted. 

Finally, the Board has considered the applicability of Diagnostic Code 5284.  Diagnostic Code 5284 provides criteria for rating foot injuries, other (i.e. moderate, moderately severe, and severe).  Service connection is in effect for pes planus, and DC 5276 specifically addresses this disability.  Therefore, it is a more appropriate diagnostic code than DC 5284.  Rating the Veteran's pes planus by analogy under DC 5284 is not warranted.  In this regard, 38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, then it is permissible to rate the disability under the criteria for a closely related disease or injury.  Such is not the case with the Veteran's bilateral pes planus.  Rather, his service-connected pes planus disability is clearly delineated in DC 5276, and the symptoms associated with his disability are substantially described in the rating criteria described under this diagnostic code.  While the Veteran also has plantar fasciitis, tenderness of the plantar surfaces of the feet is a symptom that is contemplated in the rating criteria described under DC 5276.  Thus, DC 5276 is the most appropriate diagnostic code.  A separate rating for plantar fasciitis under DC 5284 is not warranted, as this would result in compensating the Veteran twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14.  Finally, in its October 2013 decision, the Court upheld the Board's findings that the Veteran's pes planus and plantar fasciitis were properly assigned one rating under DC 5276.   

The purpose of the Court's remand was for the Board to explain how the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, pertaining to flat feet, contemplate exostosis, which the Court noted is defined as "a benign bony growth projecting outward from the surface of a bone."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 660 (31st ed. 2007). See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  In this regard, the Court cited Murray v. Shinseki, 24 Vet. App. 420, 423 (2011), which holds that if a claimant's symptoms are separate and distinct, then separate disability ratings are warranted for the separate conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  

Exostosis was included last in a list of diagnoses (the rest of which were already discussed in the November 2012 decision) based on X-rays of the feet performed at a private facility in July 2006.  Assuming that the Veteran's exostosis is a manifestation of his service-connected pes planus, a higher or separate compensable rating is not warranted.  The Veteran's foot pain and other symptomatology have already been taken into account and compensated in assigning a 30 percent rating under DC 5276, as explained in detail above.  There is no evidence indicating that the exostosis itself produces any symptomatology or functional impairment, and it is rarely if ever mentioned in discussions by clinicians and examiners of the Veteran's symptoms. 

The Board does not find that the criteria under DC 5276 specifically address exostosis.  Nevertheless, it is the most appropriate diagnostic code for evaluating the Veteran's pes planus and plantar fasciitis.  Even assuming a small percentage of symptomatology were also produced by the exostosis, this alone would not support a finding that the exostosis is more than mild in nature, and certainly would not bring the entirety of the Veteran's service-connected foot pathology, including pes planus and plantar fasciitis, within the ambit of DC 5284 when such pathology clearly constitutes the predominant disability, and is specifically addressed by DC 5276.  Moreover, the Veteran's exostosis does not warrant a higher rating under DC 5276, as his foot symptomatology and functional impairment has already been compensated by the assignment of a 30 percent rating under this diagnostic code.  The inclusion of exostosis in the Veteran's foot pathology does not result in a finding that it approximates the criteria for a 50 percent rating under DC 5276, which requires, among other things, marked inward displacement and severe spasms of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  As already discussed, these manifestations are not present.  Accordingly, a rating greater than 30 percent is not warranted under DC 5276 for the Veteran's foot pathology, including exostosis, and DC 5276 remains the most appropriate diagnostic code for evaluating the Veteran's pes planus and plantar fasciitis. 

A separate compensable rating for exostosis under another diagnostic code is also not warranted.  To the extent exostosis may be considered a separate "injury" of the foot, the criteria for a compensable rating under DC 5284 are not satisfied.  See 38 C.F.R. § 4.71a.  Under DC 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating for moderately severe injuries, and a 30 percent rating for severe injuries.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned for actual loss of use of the foot.  Id., NOTE.  In the absence of any symptoms or functional impairment attributable to exostosis, the Veteran's exostosis is no more than mild in nature and thus does not approximate the criteria for a 10 percent rating for moderate injury of the foot under DC 5284.  See id.  Thus, only a 0 percent rating is warranted.  See 38 C.F.R. § 4.31 (2013) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met).  To the extent the exostosis contributes to the Veteran's symptoms of foot pain, these symptoms are already compensated under DC 5276, as discussed above.  Thus, to assign a separate compensable rating under DC 5284 would result in compensating the Veteran twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14.  

The other diagnostic codes pertaining to the foot, DC's 5277 through 5283, specifically address other types of pathology, and thus do not contemplate exostosis.  

The Board has also considered the diagnostic codes pertaining to arthritis, DC's 5010 and 5003 under 38 C.F.R. § 4.71a.  In this regard, a prescription for orthotics dated one day after the diagnosis of exostosis, and authored by the same physician who rendered that diagnosis, lists arthritis rather than exostosis among the Veteran's diagnoses.  Thus, to the extent the Veteran's exostosis may be likened to arthritis, the Board has also considered whether a separate rating under DC's 5003 and 5010 is warranted.  See 38 C.F.R. § 4.20 (2013) (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); Vogan, 24 Vet. App. at 161. 
 
Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, the evidence weighs against a finding that the Veteran's exostosis involves two or more major joints or minor joint groups with respect to the feet.  Further, and significantly, the Veteran's pain and functional impairment is already compensated under DC 5276, and thus a separate rating under DC 5003 would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2013).  The Board also notes that foot disorders are not otherwise rated based on limitation of motion.  Accordingly, a separate rating is not warranted under DCs 5003 and 5010.  

The Veteran has not alleged, and the evidence does not otherwise suggest, that his foot disorders are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Thus, the issue of a total disability rating based on individual unemployability (TDIU) is not raised by this claim.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Referral of the Veteran's pes planus, plantar fasciitis, and exostosis for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's pes planus and plantar fasciitis are manifested by marked pronation, flattened arches, tenderness, and callosities, with use of corrective shoes and orthotic inserts.  Diagnostic Code 5276 specifically contemplates all of these manifestations.  See 38 C.F.R. § 4.71a.  The Veteran's exostosis is not productive of any symptoms or functional impairment not already compensated by DC 5276, as discussed above.  Further, DC 5284, which pertains to injuries of the foot not addressed by other diagnostic codes, contemplates pathology not specifically mentioned in other rating criteria, and thus would include exostosis.  Finally, as discussed above, to the extent exostosis is comparable to arthritis, it is contemplated by DCs 5003 and 5010, which apply to arthritis.  Thus, the schedular criteria adequately describe the Veteran's foot disorders.

Moreover, the fact that a particular symptom may not be mentioned in the criteria does not in itself warrant extraschedular referral.  The schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2013) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  For the reasons discussed above, the evidence does not show that the Veteran's foot disorders are more disabling than the impairment compensated by the 30 percent rating assigned under DC 5276.   Finally, no examiner or treating clinician has indicated that the Veteran's foot disorder is exceptional or unusual.  Thus, the Board finds that the 30 percent rating assigned under DC 5276 adequately compensates for the Veteran's pathology, symptoms, and functional impairment.  Accordingly, the first step of the inquiry is not satisfied.  Therefore, the issue of whether "related factors" are present under the second step of the inquiry is moot, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.  

In summary, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent for pes planus, including entitlement to a separate rating for exostosis, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied. 

Entitlement to a separate compensable rating for exostosis of the feet is denied. 


REMAND

In December 2011 and November 2012, the Board remanded the claim of entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee for further development.  A 20 percent rating has since been awarded for this disability effective October 11, 2013 by rating decision dated in May 2014.  However, a supplemental statement of the case has not yet been issued, and the Veteran then provided an opportunity to respond with any additional argument or evidence prior to recertification of this appeal to the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Accordingly, this issue is REMANDED for the following actions:

1. Ensure that all development requested in the Board's December 2011 remand directives has been completed. 

2. Then, readjudicate the Veteran's increased rating claim for his service-connected right knee disability, including chondromalacia patella and limitation of flexion.  If the benefits sought are not granted in full, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


